PER CURIAM.
Upon review of the briefs and record on appeal, we find that appellant has failed to demonstrate reversible error; therefore, the appellant’s conviction is affirmed. However, we must remand to the trial court because of a clerical error in the court’s written judgment.
Appellant was found guilty of armed trespass. The written judgment, however, states his offense as burglary. The written judgment must be corrected to show that appellant was convicted of armed trespass, not burglary. Accordingly, we remand this cause to the trial court for correction of this error.
GRIMES, A.C.J., and SCHOONOVER and FRANK, JJ., concur.